Case 21-53366-pwb     Doc 19   Filed 06/17/21 Entered 06/17/21 14:30:37          Desc Main
                               Document     Page 1 of 1




  IT IS ORDERED as set forth below:



  Date: June 17, 2021
                                                   _________________________________

                                                             Paul W. Bonapfel
                                                       U.S. Bankruptcy Court Judge
 _______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

       IN RE:
                                                            CASE NO. 21-53366-PWB
      BILLY C. KIRBY III,
                                                            CHAPTER 7
            Debtor.


                                    ORDER OF DISMISSAL

             On May 28, 2021, the Court entered an Order extending the deadline to file all
      necessary documents required by 11 U.S.C. § 521 to June 10, 2021. The Order
      further provided that failure to timely file the documents would result in dismissal of
      the case without further notice or opportunity for hearing. The record reflects the
      Debtor has failed to comply with the May 28, 2021 Order. Accordingly, it is

            ORDERED that the case is dismissed.

            The Clerk is directed to serve copies of this Order on the Debtor, Chapter 7
      Trustee, creditors, and parties in interest.

                                       END OF ORDER
